Title: To Benjamin Franklin from Henry Grand, [c. 25 November 1777?]
From: Grand, Henri-Maximilien (Henry)
To: Franklin, Benjamin


[c. November 25?, 1777]
Mr. Hy. Grand is come up to pay his most humble Respects to Doctor Francklin. Was excessively sorry in not being fortunate enough as to meet him in order to take his Commands once more for America.
His Recomandations, is one of the great motives that engaged him to go over. He in consequence takes the Liberty to crave him not to forget them. His father on his Side will have the Honour of putting him in Mind of his Kind Promise. He should be very happy if occasions occurd of giving proofs to Doctor Francklin of the grateful Sense he will Keep for such a Service.
